Citation Nr: 1140999	
Decision Date: 11/03/11    Archive Date: 11/16/11	

DOCKET NO.  04-06 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the VARO in Salt Lake City, Utah, that denied entitlement to the benefit sought.

A review of the record reveals that in January 2006, the Veteran provided testimony at a hearing before a Veterans Law Judge in Washington, D.C.  The case was then remanded for further development in March 2006.  

In a decision dated in June 2008, the Board denied service connection for diabetes mellitus.  The Veteran then appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2009, based on a Joint Motion for Remand (Joint Motion), the Court issued an order remanding the matter to the Board for adjudication consistent with the Joint Motion.

Following review of the claims file by a VA physician in September 2009, the case was returned to the Board and in an April 2010 decision, the Board again denied service connection for diabetes mellitus, claimed as due to herbicide exposure.  The Veteran again appealed the determination to the Court.  In August 2010, based on a Joint Motion, the Court issued an order remanding the matter to the Board for adjudication consistent with the Joint Motion.

The case was again remanded by the Board in September 2010 for further development.  The requested actions were accomplished to the extent possible and the case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam or any of the designated areas where the Service Department has determined that pesticides were present, to include Japan, and there is no competent evidence that the Veteran was otherwise exposed to herbicides.  

2.  Diabetes mellitus was not manifested during service or for years following separation therefrom.  

3.  Any current diabetes mellitus is not shown to be due to claimed exposure to herbicides or to any other event or incident during the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants in developing claims.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VA must notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

A review of the evidence of record reveals there has been compliance with the mandate of the VCAA throughout the course of the appeal.  The Veteran has been advised of the evidence that VA would attempt to obtain and what evidence he is responsible for identifying and submitting to VA by various letters of record, including one dated in May 2006.  Following the Board's most recent remand for further development in 2010, a response was received from the Defense Personnel Records Information Retrieval System (DPRIS) in response to a request from the U.S. Army and Joint Services Records Research Center (JSRRC).  Documents were provided to VA by the Department of Defense.  One document listed 71 sites within the United States and in foreign countries where herbicide/Agent Orange use or testing was acknowledged.  The second document contained references to 32 sites, some of which duplicate the sites in the list of 71.

The record also shows the Veteran had the opportunity to provide testimony on his own behalf at a personal hearing in Washington, D.C., in January 2006.  A transcript of the hearing proceedings is of record and has been reviewed.  Additionally, in September 2009, the claims file was reviewed by a VA physician.  The Board finds that the record includes sufficient evidence to allow the Board to decide the case at this time.  No further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4). 

Pertinent Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifested to a degree of 10 percent or more within one year from date of termination of such service, such disease process shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Diabetes mellitus shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of diabetes during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied. 38 C.F.R. § 3.309.

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era, from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6).  Additionally, the Department of Defense has determined that Agent Orange was used in Korea along the Demilitarized Zone from April 1968 to July 1969.

Factual Background and Analysis

The Board notes that the Veteran has a current diagnosis of diabetes mellitus, Type II, which is a disease presumptive to Veterans who were exposed to an herbicide agent during active service in Vietnam.  In the instant case, the Board finds the Veteran did not have service in the Republic of Vietnam or any other designated area where the Service Department has determined that herbicides were present, to include Japan, and there is no verified evidence that the Veteran was otherwise exposed to herbicides.  Currently, exposure to herbicides, to include Agent Orange, is not demonstrated and may not be presumed.  The Veteran's service personnel records fail to reflect permanent or temporary assignment to Vietnam or Korea.  The Veteran claims that his duties while serving in Japan included getting rid of weeds around barracks and hangars, and that to do so, he was required to spray a chemical on the weeds which caused them to turn brown and die.  He testified that the chemical came in 55-gallon drums from a unit in Vietnam.  

The evidence of record includes a lay statement from a service comrade indicating that while awaiting assignment the Veteran was attached to the Master at Arms.  He stated the attachment included performing manual labor, including weed control duties, which involved spraying an unknown, reddish-brown substance on the weeds around the hangars in the barracks.  He stated that the liquid was delivered in 55-gallon drums marked with orange bands, and that it was delivered on aircraft from a detachment in Vietnam.  

Of record are copies of articles the Veteran has submitted indicating that the area around Atsugi, Japan, is at the present time dangerously toxic due to pollution.

The evidence reveals the Veteran is a registered nurse and the Board acknowledges he is, therefore, competent to comment on medical matters.   See Goss v. Brown, 9 Vet. App. 109, 115 (1996), citing Williams (Willie) v. Brown, 4 Vet. App. 270, 273 (1993).

However, the critical question in this case does not involve a medical concern, but whether or not it can be determined that the Veteran was exposed to a herbicide agent, particularly Agent Orange, while stationed at Atsugi, Japan.

Of record is a communication received in 2007 in which the Service Department stated that it was not able to verify that Agent Orange was stored, tested or used in Japan in any capacity during the year 1967.  The Board finds the Veteran's credibility is diminished to an extent by his self-interest and bias in the claim, while the Board finds no such concern with the statement from the Service Department.  The Veteran has not laid a satisfactory factual foundation to establish that he was exposed to Agent Orange (as defined at 38 C.F.R. § 3.307) at any time during his military service.  Also, the statement from his buddy is inadequate in that neither it nor the Veteran's statements establish how either knew the barrels were from Vietnam and their beliefs do not establish the contents of the barrels.  There is no indication either one ever saw the insides of the barrels.  Just seeing orange tape on the barrels does not confirm that the barrels themselves contained any type of herbicide agent.  Neither the Veteran nor his buddy has indicated that they saw any labeling on the barrels other than the tape.  The Board sees no reason to question the negative determination by the Service Department about the storage, testing, or use of the herbicide in Japan in 1967.  Other than a vague description of the barrels, the Veteran and his friend have not established any factual foundation with regard to the contents of the barrels.  The Board finds that the Service Department, which is responsible for the use and storage of a dangerous product, is far more knowledgeable of where the product is used and stored than anyone else and thus more credible than anyone else.

Additional pertinent information of record includes a December 2010 communication from the DPRIS indicating that the 1967 command history from the Naval Air Station, Atsugi, Japan, was reviewed.  According to that history, Agent Orange, other tactical herbicides, and any other types of herbicides were not used, tested, disposed of, or stored at that location during the calendar year 1967.  Accordingly, the DPRIS could not confirm that the Veteran was exposed to Agent Orange or other herbicides while stationed in Japan.  The DPRIS also reviewed Defense Department listing of herbicide spray areas and test sites outside Vietnam.  According to the document, Agent Orange and other tactical herbicides were not used, tested, disposed of or stored on the islands of Japan, including all the camps, bases, and the Naval Air Station Atsugi during the calendar year 1967.  Essentially, the DPRIS could not verify that the Veteran was exposed to Agent Orange or herbicides while stationed in Japan.  Further, available Air Force historical records do not document that spraying, testing, transporting, storage, or use of Agent Orange in Japan, including the Naval Air Station at Atsugi during the calendar year 1967 took place.

Additional evidence of record includes a copy of a training letter from VA with regard to environmental hazards in Iraq, Afghanistan, and other military installations in April 2010.  Notation was made that service members could be exposed to environmental hazards in the course of their military duties and this could result in adverse health effects.  Hazards discussed in the training letter and considered included pollutants from a waste incinerator near the naval air facility at Atsugi, Japan.  Reference was made to the fact that the time frame in question was between 1985 and 2001 and that source was an off base waste incinerator business owned and operated by a Japanese company.  However, this was a time many years following the Veteran's assignment to Atsugi and, therefore, is not relevant here.  

Also of record is a communication from a VA Compensation and Pension Service employee in February 2011 in which it was stated that the Defense Department had indicated that small scale nontactical herbicide applications such as range management, brush clearing, weed killing, and so forth, "have not been compiled into a list and records of such activity have not been kept."  

As noted above, the evidence demonstrates that the Veteran was not first diagnosed with diabetes mellitus for years following service discharge.  In addition, there is no documentation of diabetes within the first year following service separation.  As such, the Veteran is not entitled to presumptive service connection for such disease.  

However, even if presumptive service connection is not established, the Veteran is not precluded from establishing service connection for diabetes on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Direct service connection may be granted when there is medical evidence of a current disability; medical, or in certain circumstances, lay evidence of the inservice incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Gober v. Nicholson, 19 Vet. App. 427, 431 (2006); Shedden v. Principi, 318 F.3d 1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to demonstrate any one element, denial of service connection will result.  

As indicated previously, there is a current diagnosis of diabetes mellitus.  

In reviewing the lay and medical history as detailed above, the Board notes that the amount of time that has elapsed between service and the initial documentation post service may be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

On the other hand, the Board notes that the Veteran himself is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Federal Circuit has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  The record shows that a VA physician examined the Veteran in September 2009.  She reviewed the claims file in conjunction with her examination.  It was reported the Veteran had been diagnosed with adult-onset diabetes about 10 to 12 years previously (this is a time many years following service discharge).  He denied any family history of diabetes.  Clinical examination and laboratory testing were accomplished.  The Veteran was given a diagnosis of Type II diabetes, with Insulin dependence.  The examiner stated the following:  "Based on review of the claims file, it has not been determined that the solution used for weed control while stationed in Japan was Agent Orange.  The claims file contains a 2007 statement from Service Department stating that they were unable to verify that Agent Orange was stored, tested, or used in Japan during 1967.  Without known exposure to Agent Orange, it would require speculation to determine that this condition is related to active service."

The Board notes that the inability to establish the onset of pathology does not render an opinion inadequate.  A medical opinion is not deemed inadequate because it is inconclusive.  See Roberts v. West, 13 Vet. App. 185, 189 (1999).  The Board notes that the examiner determined there was inadequate evidence of record indicating that Agent Orange was stored, tested, or used in Japan at any time during 1967.  Therefore, the examiner did not attribute diabetes mellitus to Agent Orange exposure.  

The Board notes that upon review of the service treatment records, at the time of medical board evaluation of the Veteran in 1970, it was noted the Veteran had been placed on the temporary disability retired list in October 1968 with a diagnosis of neoplasm involving the sternum and xiphoid.  The Veteran made no reference to any complaints indicative of the presence of diabetes.  A medical board report done in conjunction with evaluation of the neoplasm and xiphoid cartilage in September 1968 included laboratory testing which was interpreted as being entirely normal.  This included fasting blood sugars.  Physical examination at the time of the medical board report in October 1970 was unremarkable except for the chest wall.  Laboratory testing again was indicative for findings indicative of an abnormal endocrine system.  The records are simply without reference to indications of diabetes in the post service years until the late 1990s, a time many years following service discharge.

In view of the foregoing, the Board finds that there is no persuasive evidence of a causal nexus between any current diabetes mellitus and the Veteran's active service.  







ORDER

Entitlement to service connection for diabetes mellitus, Type II, claimed as a result of exposure to herbicides, is denied.


	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


